ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
We originally reversed the trial court’s order granting summary judgment in favor of the appellee, finding that the sales tax portion of the Communications Services Tax Simplification Law violated the Commerce Clause in Directv, Inc. v. Florida Department of Revenue, 218 So. 3d 895 (Fla. 1st DCA 2015) (Directv I). Thereafter, the Florida Supreme Court reversed our opinion and found that section 202.12(1), Florida Statutes, did not violate the Commerce Clause in Florida Department of Revenue v. DIRECTV, Inc., 215 So.3d 46 (Fla. 2017) (Directv II).
Applying Directv II, we find that the trial court did not err in granting summary judgment in favor of appellees and ordering the appellants to pay costs.
AFFIRMED;
ROBERTS, JAY, and M.K. THOMAS, JJ., CONCUR.